Exhibit 10.4

 

AMENDMENT NO. 1 TO
RIGHTS AGREEMENT

 

This AMENDMENT NO. 1, dated as of April 4, 2006 (this “Amendment”), to the
Rights Agreement, dated as of November 8, 1996, and amended and restated as of
September 25, 2001 (as in effect from time to time, the “Rights Agreement”), by
and between Tapestry Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), and American Stock Transfer and Trust Company (the “Rights Agent”),
is made by and between the Company and the Rights Agent. Capitalized terms used
but not defined herein shall have the meanings set forth in the Rights
Agreement.

 

W I T N E S S E T H

 

WHEREAS, on January 26, 2006, the Board of Directors of the Company approved the
terms and conditions of this Amendment and the entering into by the Company of
this Amendment; and

 

WHEREAS, the parties hereto constitute all of the parties to the Rights
Agreement that are required, pursuant to Section 27 thereof, to amend certain of
the terms of the Rights Agreement as set forth in this Amendment;

 

NOW, THEREFORE, the parties hereto agree as follows:

 


1.             AMENDMENTS. THE PARTIES HERETO AGREE TO AMEND THE RIGHTS
AGREEMENT AS FOLLOWS:


 


(A)           EACH REFERENCE IN THE RIGHTS AGREEMENT (INCLUDING THE EXHIBITS
THERETO) TO “NAPRO BIOTHERAPEUTICS, INC.” IS HEREBY AMENDED BY REPLACING IT WITH
“TAPESTRY PHARMACEUTICALS, INC.”


 


(B)           THE DEFINITION OF THE TERM “ACQUIRING PERSON” IN SECTION 1(A) OF
THE RIGHTS AGREEMENT IS HEREBY AMENDED BY REPLACING IT IN ITS ENTIRETY WITH THE
FOLLOWING:


 

“Acquiring Person” means any Person that, together with all Affiliates and
Associates of such Person, is the Beneficial Owner of 15% or more of the shares
of Common Stock then outstanding, but shall not include: (i) the Company, any
Subsidiary of the Company, any employee benefit plan of the Company or of any
Subsidiary of the Company, or any Person or entity organized, appointed or
established by the Company for or pursuant to the terms of any such plan; (ii)
any Person who would otherwise become an Acquiring Person solely as a result of
a reduction in the number of shares of Common Stock outstanding due to the
acquisition of shares of Common Stock by the Company or a Subsidiary of the
Company, unless and until such Person shall thereafter purchase or otherwise
become the Beneficial Owner of

 

--------------------------------------------------------------------------------


 

additional shares of Common Stock constituting one percent or more of the then
outstanding shares of Common Stock; or (iii) any of the following Persons who
would otherwise become an Acquiring Person solely as a result of the acquisition
by such Person, together with all Affiliates and Associates of such Person, of
Common Stock (or any securities directly or indirectly convertible into or
exchangeable for any Common Stock) pursuant to the terms of (A) that certain
Purchase Agreement, dated as of February 2, 2006, by and among the Company and
the warrants issued under such Purchase Agreement, or (B) any other acquisition
by any such Person, together with all Affiliates and Associates of such Person,
following the date hereof pursuant to which such Person, together with all
Affiliates and Associates of such Person, acquires from the Company or
otherwise, in the aggregate together with all other acquisitions of Common Stock
by such Persons pursuant to this clause (B), no more than 1.0% of the then
issued and outstanding Common Stock: Special Situations Fund III QP, L.P.,
Special Situations Fund III, L.P., Special Situations Cayman Fund, L.P., Special
Situations Private Equity Fund, L.P., Special Situations Life Sciences Fund,
L.P., 14159, L.P., Baker Biotech Fund II (Z), L.P., Baker Biotech Fund III,
L.P., Baker Biotech Fund III (Z), L.P., Baker Bros. Investments II, L.P.,
Biotechnology Value Fund, L.P., Biotechnology Value Fund II, L.P., BVF
Investments, L.L.C., Investment 10, L.L.C., Fort Mason Master, L.P., Fort Mason
Partners, L.P., Tang Capital Partners, LP, Kevin C. Tang as Custodian for Julian
Kong Tang Under the CA Transfer to Minors Act, Kevin C. Tang as Custodian for
Justin Lee Tang Under the CA Transfer to Minors Act, Kevin C. Tang as Custodian
for Noa Young Tang Under the CA Transfer to Minors Act, Kevin Tang and Haeyoung
Tang Trustees The Tang Family Trust Dated 8-27-02 and IRA FBO Kevin Tang DB
Securities Inc. Custodian Rollover Account.

 


(C)           THE DEFINITION OF THE TERM “DISTRIBUTION DATE” IN SECTION 1(H)(II)
OF THE RIGHTS AGREEMENT IS HEREBY AMENDED BY REPLACING THE REFERENCE TO “20%”
WITH “15%.”


 


2.             EFFECT OF AMENDMENT. EXCEPT AS EXPRESSLY SET FORTH HEREIN, THIS
AMENDMENT SHALL NOT ALTER, MODIFY, AMEND OR IN ANY WAY AFFECT ANY OF THE TERMS,
CONDITIONS, COVENANTS, OBLIGATIONS OR AGREEMENTS CONTAINED IN THE RIGHTS
AGREEMENT, ALL OF WHICH ARE RATIFIED AND AFFIRMED IN ALL RESPECTS AND SHALL
CONTINUE TO BE IN FULL FORCE AND EFFECT.


 


3.             COUNTERPARTS. THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, WHICH TAKEN TOGETHER SHALL BE DEEMED TO CONSTITUTE ONE AND THE
SAME AGREEMENT AND EACH OF WHICH INDIVIDUALLY SHALL BE DEEMED TO BE AN ORIGINAL,
WITH THE SAME EFFECT AS IF THE SIGNATURE ON EACH COUNTERPART WERE ON THE SAME
ORIGINAL.

 

2

--------------------------------------------------------------------------------


 


4.             GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES.


 

[END OF PAGE]
[SIGNATURE PAGE FOLLOWS]

 

3

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO AMENDMENT NO. 1.

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment dated as of the
date first written above.

 

 

TAPESTRY PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Kai P. Larson

 

 

 

Name:

Kai Larson

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

AMERICAN STOCK TRANSFER AND
TRUST COMPANY

 

 

 

 

 

 

 

 

 

By:

 /s/ Herbert J. Lemmer

 

 

 

Name:

Herbert J. Lemmer

 

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------